Citation Nr: 9920346	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
left leg disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for a low back disorder.

3.  Entitlement to service connection for a head and seizure 
disorder.

4.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Joe Ragland, attorney at law



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The appellant served on active duty from March 14, 1976 to 
April 9, 1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 RO decision which denied service 
connection for a left leg disorder, a low back disorder, a 
head and seizure disorder, and hearing loss of the right ear.  

In March 1997, the Board remanded the case so the RO could 
consider additional evidence and for the RO to address the 
question of finality as to the left leg and low back issues.  
(Service connection for left leg and low back disorders was 
initially denied in an unappealed September 1976 RO decision 
which became final.)  The case was returned to the Board in 
April 1999.


FINDINGS OF FACT

1.  An unappealed RO decision in September 1976 denied claims 
for service connection for left leg and low back disorders.  
Evidence received subsequent to that decision is redundant or 
cumulative of previously considered evidence, or by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

2.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a head and 
seizure disorder and right ear hearing loss.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1976 RO decision 
denying service connection for left leg and low back 
disorders is not new and material, and the claims for service 
connection for these conditions are not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The claims for service connection for a head and seizure 
disorder and hearing loss of the right ear are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from March 14, 1976 to 
April 9, 1976.  A June 1975 physical examination for 
enlistment showed normal clinical evaluation of all pertinent 
systems.  His service medical records show he was seen on 
March 26, 1976 for complaints of a painful left knee.  
Examination showed effusion and tenderness of the left knee.  
Three days later it was reported that that the edema had 
resolved.  The veteran reported that he had had left leg and 
knee symptoms since he was 13 years old.  Examination showed 
lateral ligamentous laxity.  The impression was lateral 
ligament injury, existing prior to service.  The veteran 
subsequently reported he had a bad left knee for about 7 
years.  In April 1976, an army medical board found the 
appellant was medically unfit for service due to internal 
derangement of the left knee, a probable tear of the medial 
meniscus.  It was held that the condition existed prior to 
service without aggravation therein.

In May 1976, the veteran filed claims for service connection 
for residuals of injuries to the left leg and back.  The RO 
denied both of these claims in September 1976.  The veteran 
did not appeal the decision.

Emergency room records from Queens Hospital note the veteran 
was treated for left knee complaints in April 1993.  It was 
reported that that he had had left knee surgery in 1991.  The 
diagnosis was chronic arthritis.

In August 1993, along with initial claims for service 
connection for a head and seizure disorder and hearing loss 
of the right ear, the veteran again filed claims for service 
connection for left leg and low back disorders.

Emergency room records from Cook County Hospital note the 
appellant was seen in August 1993 for complaints of left leg 
pain and headaches and dizziness.  He variously reported he 
had the conditions since on injury in service in "1973."  

Medical records from Cook County Hospital and Allegheny 
General Hospital primarily show treatment for a seizure 
disorder in September 1993.  Other conditions noted included 
back and knee arthritis, alcoholism, and diabetes.  
Prescription forms from 1994 note seizure medication.

Additional medical records from Allegheny General Hospital 
from 1994 show the appellant was treated for medical problems 
including a left little finger injury reportedly caused by a 
fall during a seizure.  

Disability evaluation forms dated in 1994 note that the 
appellant had a seizure disorder and arthritis of the low 
back and knees, and at times he said his conditions began in 
1973.  

An August 1994 report from a VA medical facility notes a 
diagnosis of deafness.

The appellant testified at a hearing at the RO in January 
1995.  He related that he injured his head and left knee in a 
fall from a "monkey bar" during physical training.  He said 
he was knocked unconscious for about 30 minutes from the fall 
and was given medicines at an army hospital.  He attributed 
all his claimed conditions to the injury during service.  He 
said he had been treated for his various conditions over the 
years by doctors.  His wife testified that she married him in 
1984.

A September 1996 examination by B. Fajardo, M.D., apparently 
in connection with a claim for Social Security disability 
benefits, noted that the appellant had a history of alcohol 
abuse since he was 5 years old and a history of drug abuse 
for 15 years.  He reported he had had a seizure disorder, low 
back pain, and joint pain since 1976.  A history of left knee 
surgery in 1993 was noted.  The diagnoses were alcohol 
dependence, history of cocaine dependence, seizure disorder, 
history of joint pain and low back pain, status post left 
knee injury, and rule out a psychiatric disorder.

On a September 1996 psychiatric examination, the appellant 
gave a history of a back injury in service in 1976 and said 
he had seizures since 1976.  The diagnoses were major 
depression and history of alcohol a cocaine dependence in 
apparent remission.

Additional 1997 medical records prepared in connection with 
disability claims are of record, including a December 1997 
evaluation by Louisa Lawson, M.D., who reported that the 
appellant said that he began to have health problems when he 
fell off monkey bars and hit his head while training in the 
army in 1976.  The diagnoses were symptoms of a lower back 
injury, symptoms of injuries to both knees, and symptoms of a 
fracture of the left little finger.  She summarized that, 
from her one-time examination and the appellant's history, 
his symptoms appeared to be related to the accident that 
occurred on March 14, 1976.

The appellant testified at a hearing at the RO in August 
1998.  His testimony was basically similar to that during the 
January 1995 hearing.  He attributed all his claimed 
conditions to the injury during service.  He said he had been 
treated for his various conditions over the years by doctors.

II. Analysis

A.  New and material evidence to reopen claims for 
service connection for left leg and low back disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The claims for service connection for left leg and low back 
disabilities were previously denied by the RO in September 
1976; the appellant did not file an appeal; and the decision 
is considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  The question now presented is 
whether new and material evidence has been presented, since 
the 1976 RO decision, which would permit the reopening of the 
claim.  Manio v. Derwinski, 1 Vet.App. 140 (1991); Evans v. 
Brown, 9 Vet.App. 273 (1996).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

When the RO denied the claim for service connection for a 
left knee and back disability in September 1976, it 
considered service medical records from the veteran's less 
than 1 month of military service in March-April 1976.  These 
show that he was discharged from service for a left knee 
condition which preexisted service without aggravation 
therein.  There were no findings or complaints relative to 
the low back or any injury from a claimed fall from monkey 
bars.  

At the time of the 1976 RO decision, there were no post-
service medical records associated with the file, and no 
medical evidence linking any current left knee disability or 
low back condition with the appellant's service.

Evidence received since the 1976 RO decision includes medical 
records dated from the 1990s reflecting treatment for 
conditions including knee and back pain.  The 1990 records 
include a diagnosis of arthritis.  Some of this evidence is 
new, since previously considered evidence did not include a 
medical record of post-service left knee or back problems.  
However, the records from many years after service are not 
material evidence to reopen the claims since the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claims.  38 
C.F.R. § 3.156.  The Board notes that several of the recent 
medical records relate that the veteran reported a history of 
a left knee and low back disability since military service 
(including from an alleged injury in service).  Such lay 
information which is merely transcribed  by a medical 
examiner and which has no factual predicate does not 
constitute competent medical evidence of causality and is not 
material evidence to reopen the claim.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 
(1993).

The Board concludes that new and material evidence has not 
been submitted since the September 1976 RO decision which 
denied service connection for left knee and low back 
disabilities.  Thus, the claims have not been reopened, and 
the September 1976 RO decision remains final.

B.  Service connection for a head and seizure disorder 
and hearing loss of the right ear

The appellant seeks service connection for a head and seizure 
disorder and right ear hearing loss.

The threshold question, however, is whether well-grounded 
claims have been submitted.  A person who submits a claim for 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, meaning plausible.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If the 
veteran has not presented well-grounded claims, the appeal 
must fail, and there is no VA duty to assist in developing 
the claims.  Id.

For a service connection claim to be plausible or well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim for service connection requires competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstance, lay evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995).  Where the determinative issue 
involves medical causation or medical diagnosis, medical 
evidence to the effect that the claim is plausible or 
possible is required in order for a claim to be considered 
well grounded.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

Service medical records from the veteran's active duty in 
1976 are negative for a head and seizure disorder, hearing 
loss, or any related disease or injury, and there is no post-
service medical evidence of such conditions until 1993.  Some 
of the recent treatment records, dated after the veteran 
filed his claims in 1993, recite a history of the conditions 
beginning in military service.  This mere transcription of 
his self-reported lay history is not competent medical 
evidence of causality for a well-grounded claim.  LeShore, 
supra. 

The appellant asserts that he incurred a head and seizure 
disorder and right ear hearing loss as the result of an 
alleged fall during his period of active service.  Being a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology, and his statements do not serve to 
make his claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant has not presented medical 
evidence linking a current head and seizure disorder, and 
hearing loss of the right ear, with his service.  Without 
such competent evidence, the claims must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.



ORDER

The application to reopen a claim for service connection for 
a left leg disorder is denied.

The application to reopen a claim for service connection for 
a low back disorder is denied.

Service connection for a head and seizure disorder is denied.

Service connection for right ear hearing loss is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

